UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8136


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DONOVAN CUNNINGHAM, a/k/a Roger,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:05-cr-00261-WDQ; 1:07−cv−3434−WDQ)


Submitted:    May 28, 2009                   Decided:   June 3, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donovan Cunningham, Appellant Pro Se. Philip S. Jackson, Allen
F.   Loucks,  Assistant  United  States Attorneys,  Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Donovan       Cunningham       seeks       to   appeal        the     district

court’s orders denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2008) motion and summarily denying his subsequent Fed. R.

Civ. P. 59(e) motion for reconsideration.                       The orders are not

appealable      unless    a     circuit       justice      or     judge        issues    a

certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000).                   A

certificate      of     appealability         will     not       issue     absent       “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)     (2000).          A   prisoner      satisfies        this

standard   by    demonstrating      that      reasonable        jurists    would     find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                             Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).      We    have   independently         reviewed      the    record       and

conclude that Cunningham has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court    and    argument      would    not   aid    the        decisional

process.

                                                                                DISMISSED

                                          2